Per Curiam.
Suit before a justice upon an official bond. The principal in the bond, in writing, waived ser*4vice and entered his appearance. Trial and judgment for the plaintiffs. The other defendants did not appear.
W. March and I Davis, for the appellants.
W R. Pierce, for the appellees.
In the Circuit Court, the plaintiffs and said Lemen appeared. There was a trial and judgment for the plaintiffs against the “defendants.” It is manifest that the entry of the judgment against all the defendants, by writing the word defendants instead of. defendants, was a mere clerical error which might have been amended by motion in the Court below, and will be regarded here as having been so amended, under the statute, so as to make the judgment operative only against the one.
The judgment is affirmed with 5 per cent, damages and • costs.